Name: The Schengen acquis - Decision of the Executive Committee of 21 April 1998 on cooperation between the Contracting Parties in returning foreign nationals by air (SCH/Com-ex (98) 10)
 Type: Decision
 Subject Matter: international affairs;  migration;  international law
 Date Published: 2000-09-22

 Avis juridique important|41998D0010The Schengen acquis - Decision of the Executive Committee of 21 April 1998 on cooperation between the Contracting Parties in returning foreign nationals by air (SCH/Com-ex (98) 10) Official Journal L 239 , 22/09/2000 P. 0193 - 0195DECISION OF THE EXECUTIVE COMMITTEEof 21 April 1998on cooperation between the Contracting Parties in returning foreign nationals by air(SCH/Com-ex (98)10)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 23 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:Document SCH/II-read (97)5 rev. 5 on cooperation between the Contracting Parties in connection with the expulsion of foreign nationals by air, attached hereto, is hereby approved. These principles shall be applied from the date of this Decision's adoption.Brussels, 21 April 1998.The ChairmanJ. Vande LanotteNOTE FROM THE AUSTRIAN PRESIDENCYSCH/II-Read (97)5 rev. 5SUBJECT: COOPERATION BETWEEN THE CONTRACTING PARTIES IN CONNECTION WITH THE EXPULSION OF FOREIGN NATIONALS BY AIRHaving regard to the need to give effective shape to the willingness to cooperate that exists between all the Contracting Parties to facilitate the implementation of measures leading to the expulsion of foreign nationals from the Schengen area,Conscious that the existence of a common area for the free movement of persons must serve as an incentive for cooperation between the bodies responsible for border checks and for applying the legislation on foreign nationals, whenever this proves necessary,Having regard to the difficulties experienced by the Contracting Parties in the expulsion of foreign nationals transiting the territory of the other Contracting Parties,Taking into account the recommendation of the Council of the European Union of 30 November 1992 on the adoption of a document on transit for expulsion purposes, the Portuguese Presidency proposes that all the Contracting Parties use a uniform document to request transit (set out in the Annex) for the expulsion of foreign nationals.Request to facilitate transit of foreign nationals for the purposes of their expulsionThe proposed form is to be used on the basis of the following general criteria and aims:- the request to facilitate transit for the purposes of expulsion must be sent to the authority of the State through which the foreign national will transit as quickly as possible but in principle at least two days in advance, except in emergencies, when appropriate justification should be provided,- the request must contain all the essential information on the person(s) to be expelled from the Schengen area, i.e. their identity, final destination, travel document used, flight details, as well as the identity of members of the escort and details of the date/time of the flight's arrival at the airport of the requested Contracting Party,- under these conditions, all the requested Parties undertake to forward the information relating to the approved transit to the border control officials where the transit is to take place, so that it may be facilitated effectively,- to this end the procedure to facilitate transit must include, alongside enforcement, other precautionary measures and on each occasion that this proves essential for the satisfactory enforcement part of the expulsion procedure: an escort by a representative of the border authorities from the requested State from the time of arrival, use of the premises of the requested State, and if necessary, contacts with other airport representatives,- the request may be refused, especially when the declared period of transit exceeds that permitted by the national law of the requested State,- the Contracting Parties undertake to provide each other with information on the competent authorities and the respective contact persons to whom the requests in question should be sent.ANNEX>PIC FILE= "L_2000239EN.019502.EPS">